Worden, J.
This was an action by the appellee against: *402the appellants to foreclose a mortgage. Trial by the court; finding and judgment for the plaintiff, a motion for a new trial being overruled.
There is no assignment of error upon any ruling of the court upon the pleadings in the cause, nor upon the ruling of the court in overruling the motion for a new: trial. The errors assigned are all such as were proper to be considered on a motion for a new trial, and as no error is assigned on the ruling upon that motion, the record presents no question for our consideration. This was decided several times by the late court, and the decisions have been followed several times by the court as at present constituted.
The judgment below is affirmed, with costs and five per cent damages.